EXHIBIT 10.45

 

CVS CAREMARK CORPORATION

 

AMENDMENT NO. 1 TO 2011 CREDIT AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), dated as of November 22, 2011, to the Credit
Agreement, dated as of May 12, 2011, by and among CVS Caremark Corporation (the
“Borrower”), the Lenders party thereto, the Co-Syndication Agents and
Co-Documentation Agents named therein, and The Bank of New York Mellon, as
Administrative Agent (the “Credit Agreement”);

 

Except as otherwise provided herein, capitalized terms used herein which are not
defined herein shall have the meanings set forth in the Credit Agreement.

 

In consideration of the covenants, conditions and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and pursuant to Section 11.1 of the Credit
Agreement, the parties hereto hereby agree as follows:

 

1.             Section 1.1 of the Credit Agreement is hereby amended to delete
the definitions of “Net Worth” and “Tangible Net Worth”.

 

2.             Section 1.1 of the Credit Agreement is hereby amended to add the
definitions of “Intangible Assets” and “Net Tangible Assets”, as follows:

 

“Intangible Assets”: at any date, the value, as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, of: (i) all trade names, trademarks, licenses, patents,
copyrights, service marks, goodwill and other like intangibles,
(ii) organizational and development costs, (iii) deferred charges (other than
prepaid items, such as insurance, taxes, interest, commissions, rents, pensions,
compensation and similar items and tangible assets being amortized), and
(iv) unamortized debt discount and expense, less unamortized premium.

 

“Net Tangible Assets”: at any date, the total assets as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, less (i) all current liabilities (due within one year) as
shown on such balance sheet and (ii) Intangible Assets and liabilities relating
thereto.

 

3.             Section 8.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

8.1           Subsidiary Indebtedness

 

Permit the Indebtedness of all Subsidiaries (excluding Indebtedness under
capital leases incurred in connection with a sale leaseback transaction) to
exceed (on a combined basis) 15% of Net Tangible Assets.

 

4.             Section 8.2 of the Credit Agreement is hereby amended to amend
and restate clause (k) thereof in its entirety to read as follows:

 

(k) additional Liens securing Indebtedness of the Borrower and the Subsidiaries
in an aggregate outstanding Consolidated principal amount not exceeding 15% of
Net Tangible Assets.

 

5.             Each Default or Event of Default that may have occurred under the
Credit Agreement prior to the effectiveness of this Amendment solely as a result
of the failure of the Borrower to be in compliance with Section 8.1 or
Section 8.2(k) of the Credit Agreement, including as a result of the failure of
the Borrower to provide notice of the occurrence of any such Default or Event of
Default as required by Section 7.7(g) of the Credit Agreement or as a result of
any certification or representation or warranty made by the Borrower (or any of
its officers on its behalf) that no such Default or Event of Default existed, is
hereby waived.

 

6.             This Amendment shall become effective on and as of the date
hereof upon the receipt by The Bank of New York Mellon, as Administrative Agent,
of counterparts of this Amendment executed by the Borrower and the written
consent of the Required Lenders under the Credit Agreement to this Amendment.

 

7.             Except as amended hereby, the Credit Agreement and the other Loan
Documents shall remain in full force and effect.

 

8.             This Amendment may be executed in any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same agreement.  It shall not be necessary in making
proof of this Amendment to produce or account for more than one counterpart
signed by the party to be charged.  A set of the copies of this Amendment signed
by all of the parties hereto shall be lodged with each of the Borrower and The
Bank of New York Mellon, as Administrative Agent.  Any party to this Amendment
may rely upon the signatures of any other party hereto which are transmitted by
fax or other electronic means to the same extent as if originally signed.

 

9.             This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

 

CVS CAREMARK CORPORATION

 

AMENDMENT NO 1. TO 2011 CREDIT AGREEMENT

 

 

The parties have caused this Amendment to be duly executed as of the date first
written above.

 

 

CVS CAREMARK CORPORATION

 

 

 

 

 

By:

/s/ Carol DeNale

 

Name:

Carol DeNale

 

Title:

Senior Vice President, Treasurer

 

 

 

 

 

THE BANK OF NEW YORK MELLON, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CVS CAREMARK CORPORATION

 

AMENDMENT NO. 1 TO 2011 CREDIT AGREEMENT

 

The undersigned Lender hereby consents to Amendment No. 1 to the Credit
Agreement.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------